--------------------------------------------------------------------------------

 
Exhibit 10.5

Logo [logo.jpg]
 
Employment Agreement
Between Geokinetics Inc. And Lee Parker


This Employment Agreement and Exhibit A attached hereto and incorporated by
reference (collectively referred to as the “Agreement”) sets forth the principal
terms of the employment relationship between Lee Parker (the “Employee”) and
Geokinetics, Inc. and/or its subsidiaries (the “Company”).  This Agreement shall
supersede any and all previous offers, agreements or understandings between
Employee and the Company.  The Company and the Employee agree as follows:


Section 1: Employment, Compensation, and Benefits


1.1           Employment. The Company agrees to employ Employee, and Employee
agrees to be employed by the Company, in the Position identified in Exhibit
A.  In connection with your employment under this Agreement, you shall be based
in Houston, Texas, U.S.A. or in such other location as may be designated by the
Company and mutually acceptable to you. Employee further agrees that Company may
assign Employee any job functions that are consistent with Employee’s Position
identified in Exhibit A and that Employee can reasonably be expected to
perform.  Employee will devote substantially all of his/her time and attention
during working hours and best efforts to the affairs of the Company.  Employee
also agrees to fully perform his/her duties and responsibilities to the Company.


1.2           Compensation. The Employee shall be compensated as set forth in
Exhibit A.  Employee’s monthly base salary shall be paid in accordance with the
Company’s standard payroll practices, and (as with all other compensation paid
to Employee by the Company) is subject to withholding of all federal, state,
city, or other taxes as may be required by applicable law.  Compensation may,
but will not necessarily, include base salary, annual bonus opportunity and
periodic equity-based awards as determined appropriate by the Compensation
Committee of the Board of Directors (“Compensation Committee”) or the Board of
Directors (“Board”).


1.3           Benefits. Employee shall be eligible to participate in all general
employee benefit plans and programs that the Company has made available to the
Company’s employees in the United States. Employee will be eligible for 4 weeks
of vacation per year pursuant to the Company’s policies and procedures. Nothing
in this Agreement is to be construed to provide greater rights, participation,
coverage or benefits than provided to similarly-situated employees under the
terms of the benefit plans and programs.  The Company is not obligated to
institute, maintain or refrain from changing, amending or discontinuing any
benefit program or plan, as long as such actions are similarly applicable to
covered employees generally.  If such benefits are taxable, the Company shall
ensure that the terms of the benefits comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code) and Treasury Regulations and other
guidance promulgated or issued thereunder (collectively referred to as “Section
409A”) if Employee is employed in the United States.


 Section 2:   Termination of Employment
 
2.1           Employment Status. Employee and Company acknowledge and agree that
the Employee’s  employment is on an “at-will” basis, meaning that both the
Employee and the Company are free to terminate the employment relationship at
any time, for any reasons, with or without notice, and with or without
cause.  Employee further acknowledges and agrees that Company is not obligated
to maintain Employee’s employment for any specific period of time and there is
no definite term for this Agreement.

 
 

--------------------------------------------------------------------------------

 

2.2           Delivery of Notice.  Employee and Company acknowledge and agree
that any and all notices required to be delivered under the terms of this
Agreement shall be forwarded by personal delivery or registered mail.  Notices
shall be deemed to be communicated and effective on the date they are personally
delivered or three (3) days after the date such notices are deposited (postage
prepaid) in registered mail. Such notices shall be addressed as follows:


 
If to Company:
Richard F. Miles

Geokinetics Inc.
1500 City West, Suite 800
Houston, Texas 77042


 
If to the Employee:
Lee Parker

1203, Brecon Hall Drive
Houston, TX 77077




2.3           Severance. Pursuant to the terms of this Agreement, Company shall
pay Employee Severance Pay for the number of months stated in Exhibit A as the
“Severance Pay Period” if the Company terminates the Employee’s employment
without Cause.  Employee is not entitled to Severance Pay for a termination
based on Death/Disability, Resignation, or termination for Cause, unless the
Company advises Employee of its intent to enforce Employee’s non-compete
obligations under Section 3.3 of this Agreement.  Employee acknowledges and
agrees that, regardless of the reason for termination, Employee’s continued
eligibility for Severance Pay, if applicable, is contingent upon Employee’s
compliance with Section 3.3 of this Agreement and that Employee shall not be
entitled to any Severance Pay, and Company can discontinue the payment of any
Severance Pay, if Employee violates the provisions of Sections 3.3 of this
Agreement.


To the extent Employee is eligible for Severance Pay under this Agreement, such
Severance Pay is contingent upon Employee’s execution of  a Release of All
Claims (“Release”) presented by the Company.   In the event Employee refuses to
sign and/or revokes any such Release, Employee acknowledges and agrees that
Employee shall not be entitled to any Severance Pay so that the Company shall
have no further obligation to compensate Employee under this Agreement for
termination of employment other than paying earned but unpaid salary and accrued
vacation.


To the extent Employee is eligible for Severance Pay under this Agreement, the
Company shall pay such Severance Pay monthly; provided, however, that the
Company shall make no payments until six months after termination, at which
point all delayed payments will be made in a lump sum, if Employee is a
“Specified Employee” as defined in Section 409A.  The Company shall provide to
the Employee payments for COBRA for medical insurance coverage at the existing
level during the Severance Pay Period regardless of whether Severance Pay is
paid monthly, delayed, or paid in a lump sum.

 
 

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Cause” shall be defined to include: (a) the
Employee’s conviction by a court of competent jurisdiction of a felony or crime
involving moral turpitude, or entering a guilty plea, the plea of nolo
contendere, or similar plea to such crime by the Employee regardless of whether
such crime is subject to deferred adjudication; (b) the Employee’s commission of
a material act of fraud; (c) the Employee’s material violation of the Company’s
policies and procedures and/or Code of Conduct; (d) the Employee’s material
misappropriation of funds or property of the Company; (e) the Employee’s knowing
engagement, without prior written approval of the Company, in any material
activity which directly competes with the business of the Company, its
affiliates, or which could directly result in a material injury to the business
or reputation of the Company or any affiliate; and (f) Employee’s material
failure to perform his/her duties and responsibilities under this Agreement if
not cured within 60 days of Employee being formally notified in writing of
material failure.


For purposes of this Agreement, “death/disability” shall mean Employee’s: (a)
death; (b) becoming incapacitated or disabled so as to entitle Employee to
benefits under the Company’s long-term disability plan; or (c) becoming
permanently and totally unable to perform Employee’s  duties for the Company as
a result of any physical or mental impairment supported by a written opinion by
a physician selected by the Company.


2.4           Change of Control.  In the event of a Change of Control, the
Employee shall receive remuneration as set forth in Exhibit A. To the extent
Employee is eligible to receive such compensation pursuant to a Change of
Control; such compensation is contingent upon Employee’s execution of a
reasonable Release presented by the Company.   In the event Employee refuses to
sign and/or revokes any such reasonable Release, Employee acknowledges and
agrees that Employee shall not be entitled to any compensation as a result of a
Change of Control.


For purposes of this Agreement, a “Change of Control” (as defined in Geokinetics
Inc.’s 2007 Stock Award Plan) means the occurrence of any of the following
events: (i) the Company shall not be surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company); (ii) the
Company sells, leases or exchanges all or substantially all of its assets to any
other person or entity (other than a wholly-owned subsidiary of the Company);
(iii) the Company is to be dissolved and liquidated; (iv) any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the 1934 Act,
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 50% of the outstanding shares of the Company’s voting stock
(based upon voting power); or (v) as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election s hall cease to constitute a majority of the
Board.  Notwithstanding the foregoing, a “Change of Control” shall not include
any transaction or series of related transactions in which a stockholder or any
“group” (as contemplated by Section 13(d)(3) of the 1934 Act) of which such
stockholder is a member that, as of the date of approval of the Plan by the
board, owns more than 25% of the outstanding shares of the Company’s voting
stock (based upon the voting power of all shares of the Company’s capital stock,
the holders of which are entitled to vote for the election of members of the
Board) acquires, directly or indirectly, more than 50% of the outstanding shares
of the Company’s voting stock, but less than 75% of the outstanding shares of
the company’s voting stock (based, in either such case, upon the voting power of
all shares of the Company’s capital stock, the holders of which are entitled to
vote for the election of members of the Board).

 
 

--------------------------------------------------------------------------------

 

2.5           Return of Company Property.  Upon termination or resignation of
employment, Employee shall immediately return all documents, data, equipment and
all other objects that constitute Company property to Employee’s manager or
human resources representative including, but not limited to, Employee’s company
issued laptop or computer, cell phone, credit cards, any leased or rented
objects, security or identification cards, thumb drives, external hard drives
and all keys to Company vehicles in Employee’s possession, custody or control.


Section 3: Inventions, Trade Secrets, and Non-Compete Obligations


3.1           Confidentiality. The Company shall provide Employee with valuable
proprietary and confidential information during employment for the purpose of
assisting in the performance of Employee’s job requirements and
responsibilities.  Employee acknowledges that such proprietary and confidential
information will be provided throughout his/her employment on a continuing basis
because of the Employee’s position with the Company.  At all times during
employment with the Company and after the termination or expiration of
employment, whether voluntary or involuntary, Employee agrees to keep in
confidence and trust all proprietary and confidential information that has been
provided to Employee by the Company, and agrees not to use or disclose such
proprietary and confidential information without the written consent of the
Company, except as may be necessary to perform Employee’s duties to the Company.
Employee also agrees to return all proprietary and confidential information to
the Company upon request and/or prior to leaving employment with Company.


Proprietary and Confidential Information includes, by way of example and without
limitation, the following:  (i) the Company or its affiliates’ development,
patent and copyright development and licensing thereof, trade secrets,
inventions, formulas, designs, drawings, specifications and engineering,
laboratory analysis, production processes, or equipment; (ii) the Company or its
affiliates’ marketing techniques, price lists, pricing policies, sales, service,
costs, and business methods, formulas, product specifications, and planning
efforts; (iii) the names of the Company or its affiliates’ customers and their
representatives, customer services, or the type, quantity and specifications of
products purchased by or from customers; (iv) information about the Company or
its affiliates’ employees and the terms and conditions of their employment; (v)
the Company or its affiliates’ computer techniques, programs and software, or
(vi) any other confidential or proprietary information of the Company or the
Company or its affiliates’ customers, suppliers, vendors, investors, partners,
or other third parties that cannot be obtained readily by the public.  Executive
acknowledges that this Confidential Information constitutes a valuable, special,
and unique asset used by the Company or its affiliates in their business to
obtain a competitive advantage over their competitors.  Executive further
acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company or its
affiliates in maintaining their competitive position.


3.2           Inventions. Employee agrees that all confidential information
including copyrightable works, trademarks, and inventions (patentable or not),
discovered, created, developed, or invented by Employee as a result of work that
Employee performs in connection with this Agreement (whether during business
hours and whether on Company premises or otherwise), and all applications for
patents and resulting patents, shall belong to and be the property of the
Company. All proprietary and confidential information including, but not limited
to, copyrightable works, trademarks, and inventions (patentable or not),
discovered, created, developed, or invented by Employee as a result of work that
Employee performs in connection with this Agreement (whether during business
hours and whether on Company premises or otherwise), and all applications for
patents and resulting patents, shall belong to and be the property of the
Company.

 
 

--------------------------------------------------------------------------------

 

Employee agrees promptly to disclose to the Company all such intellectual
property; cooperate fully with and assist the Company in the preparation and
prosecution of all applications for patents, trademark registrations, and
copyright registrations covering any such property; execute all necessary
documents related to such property; provide necessary assistance associated with
any other protection procedures for such property; assign to the Company all
patents, trademark registrations, and copyright registrations issuing on such
applications; and aid the Company in the enforcement of its proprietary
rights.  The Company shall pay Employee reasonable compensation for and
reimburse Employee for reasonable expenses associated with time spent in
assisting, preparing, and prosecuting applications, executing necessary
documents, engaging in other protection proceedings, and aiding the Company in
enforcing its proprietary rights in connection with matters arising under this
paragraph after the termination of Employee employment.


This Company Property and Inventions section shall not apply to any inventions
that Employee developed or conceived prior to employment with the
Company.  Similarly and regardless of any inventions described by Employee in
the forgoing sentence, this Section shall not apply to any inventions that meet
all of the following requirements:  (i) the invention is developed entirely by
Employee on Employee’s own time without using the Company’s equipment, supplies,
facilities or proprietary and confidential information; (ii) the invention does
not relate to the Company’s business or the actual or demonstrably anticipated
research or development of the Company; and (iii) the invention does not result
from any work performed by Employee for the Company.


3.3           Non-compete Obligations. Employee agrees not to compete in the
seismic service industry during employment with the Company.  In addition, the
Employee agrees that he/she will not compete in the seismic service industry as
more specifically set forth in Exhibit A.  Employee agrees that the restrictions
set forth in this paragraph and Exhibit A are intended to protect the legitimate
business interests of the Company and its proprietary and confidential
information that will provided to Employee during employment.   Employee agrees
that the time, geographic and scope of activity limitations set forth in Exhibit
A are reasonable and necessary to protect the Company’s legitimate business
interests.  Employee further acknowledges that in the event of Employee’s
termination, Employee’s knowledge, experience and capabilities are such that
Employee can obtain employment in business activities which are of a different
and non-competing nature than those performed in the course of Employee’s
employment with the Company.


3.4            Non-solicitation. During Employee’s employment, and for the
longer of twelve months or the Severance Pay Period, if applicable, following
the termination of employment for any reason, Employee will not, either directly
or indirectly, call on, solicit, encourage, or induce any other employee or
officer of the Company or its affiliates with whom Employee had contact with,
knowledge of, or association with in the course of employment with the Company,
to terminate the individual’s employment or affiliation with the Company, and
will not assist any other person or entity in such a solicitation.


Section 4: Other Provisions


4.1           Waiver of Right to Jury Trial.

 
 

--------------------------------------------------------------------------------

 

THE COMPANY AND EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY WAIVE
ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT NOT LIMITED TO:


a.           Any and all claims and causes of action arising under contract,
tort or other common law including, without limitation, breach of contract,
fraud, estoppel, misrepresentation, express or implied duties of good faith and
fair dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.


b.            Any and all claims and causes of action arising under any federal,
state or local law, regulation or ordinance, including, without limitation,
claims arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.


c.           Any and all claims and causes of action for wages, employee
benefits, vacation pay, severance pay, pension or profit sharing benefits,
health or welfare benefits, bonus compensation, commissions, deferred
compensation or other remuneration, employment benefits or compensation, past or
future loss of pay or benefits or expenses.

 
4.2           Choice of Law/Exclusive Jurisdiction and Venue. The Company and
Employee acknowledge and agree that this Agreement shall be interpreted,
governed by and construed in accordance with the laws of the State of Texas,
without regard to the conflict of laws principles or rules thereof.


 The Company and Employee irrevocably and unconditionally agree that any legal
suit, action or proceeding arising out of or relating to this Agreement, as well
as to all claims arising out of Employee’s employment with Employer or
termination therefrom, shall be brought in either the Federal District Court for
the Southern District of Texas—Houston Division or in a judicial district court
of Harris County, Texas (hereinafter referred to as the “Texas Courts”).  In
that regard, the Company and Employee waive, to the fullest extent allowed, any
objection which the Company or Employee may have to the venue of any such
proceeding being brought in the Texas Courts, and any claim that any such action
or proceeding brought in the Texas Courts has been brought in an inconvenient
forum. In addition, the Company and Employee irrevocably and unconditionally
submit to the exclusive jurisdiction of the Texas Courts in any such suit,
action or proceeding.  The Company and Employee acknowledge and agree that a
judgment in any suit, action or proceeding brought in the Texas Courts shall be
conclusive and binding on each and may be enforced in any other courts to whose
jurisdiction the Company or Employee is or may be subject to, by suit upon such
judgment.
 
4.3           Entire Agreement. This Agreement constitutes the entire Agreement
between the parties.  None of the provisions of this Agreement may be waived,
changed or altered except by an instrument in writing signed by both parties.
The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach or violation.  Headings used throughout this Agreement are for
administrative convenience only and shall be disregarded for the purpose of
construing and enforcing this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

4.4           Assignment.  This Agreement shall be binding and inure to the
benefit of the Company and any other person, association, or entity that may
acquire or succeed to all or substantially all of the business assets of the
Company.  Employee’s rights and obligations under this Agreement are personal,
and they shall not be assigned or transferred without the Company’s prior
written consent.
 
4.5           Severability.  If any provision of this Agreement is declared or
determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable and cannot be modified to be enforceable, then the illegal,
invalid or unenforceable provision shall be excluded from this Agreement,
leaving the remaining provisions in full force and effect.
 
4.6           Employee Representations.  Employee represents and certifies that
he/she: (1) has carefully read all of this Agreement; (2) has been given a fair
opportunity to ask any questions necessary to understand the terms, consequences
and binding effect of this Agreement; (3) understands its provisions and
corresponding obligations; (4) has been given an adequate opportunity to consult
with an attorney regarding this Agreement; (5) has determined that it is in
his/her best interests to enter into this Agreement; (6) has not been influenced
to sign this Agreement by any statement or representation by Company not
contained  in this Agreement; (7) expressly intends for this Agreement to
supersede any terms of employment Employee might otherwise be eligible for in
his/her Country of Operations or Country of Origin; and (8) enters into this
Agreement knowingly and voluntarily.
 
 
Geokinetics Inc.
 
Employee
                 
/s/ Richard F. Miles
 
/s/ Lee Parker
Richard F. Miles
 
Lee Parker
President & CEO
 
Executive Vice President Operations
Geokinetics Inc.
         
This 22nd day of March, 2010
 
This 22nd day of March, 2010

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


To the Employment Agreement Between Geokinetics Inc. & Lee Parker


Company and Employee agree that this Exhibit A is incorporated by reference into
and is intended to be a material part of the Employment Agreement between
Company and Employee (collectively the “Agreement”).




Name:
 
Lee Parker
     
Position:
 
Executive Vice President Operations
     
Monthly Base Salary:
 
Employee’s monthly base salary shall be $23,750.00 USD per month, which amounts
to $285,000.00 USD on an annual basis.  This salary will be reviewed annually.
     
Incentive Compensation Plan:
 
Employee will be eligible to participate in a discretionary bonus plan with a
target of ($188,100.00 USD / 66% of your base salary).  This will be paid in
accordance with the Company’s Total Compensation Program.  Employee must be
employed by the Company at the time of payment in order to receive the annual
bonus.
     
Equity Plan Participation
 
Employee shall be eligible to participate in the Company’s long-term incentive
plan(s) in place at the time of the Employment Agreement or any similar plan or
plans thereafter.  All participation shall be in accordance with the terms and
provisions of the Plan.
     
Severance Pay Period
 
12 months
     
Severance - Equity
 
If the employee is severed for any reason within three (3) years from the
effective date of this Employment Agreement, the restricted stock awarded on
July 29, 2009 will immediately vest.
     
Non-Competition Period
 
12 months from last day of employment
     
Change of Control
 
If the Change of Control results in a reduced salary or job function, the
employee will have the right to resign from the Company within six (6) months of
the Change of Control and receive the severance as outlined above.
     
Change of Control - Equity
 
In the event of a Change of Control, the employee shall automatically vest in
50% of the outstanding, unvested equity from each vesting period.  In addition,
if the Change of Control results in a reduced job function, the Employee shall
automatically vest in the remaining 50% of the outstanding, unvested equity from
each vesting period (thereby resulting in 100% vesting in outstanding, unvested
equity).
     
Geographic Region and Scope of Activity Non-Competition Obligations
 
Due to the Executive’s contact with confidential affairs of the Company,
including business matters, costs, profits, markets, sales, trade secrets,
ideas, customers, this provision is in effect globally.



Geokinetics Inc.
 
Employee
               
/s/ Richard F. Miles
  /s/ Lee Parker
Richard F. Miles
 
Name:
Lee Parker
President & CEO
 
Title:
Executive Vice President Operations
Geokinetics Inc.
  Geokinetics Inc.        
This 22nd day of  March, 2010
  This 22nd day of March, 2010


  

--------------------------------------------------------------------------------